In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-076 CV

____________________


IN RE CHIEDU JOHN OBI




Original Proceeding



MEMORANDUM OPINION (1)
	Chiedu John Obi, who is an inmate confined in the Correctional Institutions
Division of the Texas Department of Criminal Justice, seeks mandamus relief against the
judge presiding in the 159th District Court of Angelina County, Texas.  Although titled
"Notice of Appeal, Motions For Order Directing The Entry And Filing Of Final Judgment,
And Appointment Of 'Competent' Counsel, And Free Appeal/Appellate Record, And
Affidavit Of Indigency" the final page of the document describes the relief sought: "to
compel the trial court to enter its judgment, protecting this Court's appellate jurisdiction
and Obi's right of appeal."  
	Obi claims the trial court never obtained jurisdiction because the indictments in
Cause Nos. 20738 and 21003 were merely "filed" and the grand jury never "presented"
the indictments to the trial court.  This Court affirmed Obi's convictions on appeal.  See
Obi v. State, No. 09-99-351 CR and 09-00-075 CR (Tex. App.-Beaumont Jun. 21, 2000,
no pet.)(unpublished); Obi v. State, No. 09-00-075 CR (Tex. App.-Beaumont Jul. 19,
2000, no pet.)(unpublished).  The Court of Criminal Appeals denied relief in subsequent
post-conviction habeas corpus proceedings.   See Ex parte Obi, Nos. 52,179-01 and
52,179-02 (Tex. Crim. App. Apr. 17, 2002)(unpublished); Ex parte Obi, Nos. 52,179-03
and 52,179-04 (Tex. Crim. App. Nov. 3, 2004)(unpublished).  
	Mandamus may issue to enforce our appellate jurisdiction.  See Tex. Gov't Code
Ann. § 22.221(a) (Vernon 2004).  These appeals are final; therefore, we have no
jurisdiction to protect.  The relator has not demonstrated that any act or omission of the
respondent prevents him from seeking post-conviction relief to which he would otherwise
be entitled.  The relator has not shown that he is entitled to any of the relief sought.
	The petition for writ of mandamus, filed February 7, 2005, is denied.  All other
relief requested of this Court by Chiedu John Obi is denied.
	WRIT DENIED.
								PER CURIAM

Opinion Delivered March 10, 2005
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.